Title: From George Washington to Francisco Rendón, 8 June 1781
From: Washington, George
To: Rendón, Francisco


                        
                            sir
                            Head Quarters N.Windsor 8th June 1781
                        
                        I had the Honor to receive your Favor of the 29th Uto & have to assure, you that I shall be very happy
                            in a Confirmation of the very agreable Account you mention of the Success likely to attend the Arms of his Catholicks
                            Majesty under the Comand of his General Don Galvez at Pensacola.
                        Having nothing of particular Importance to communicate, I have the Honor to subcribe with the greatest
                            Respect & Esteem Your most Obedt humble Servant.

                    